Title: E. Callender to James Madison, 3 October 1830
From: Callender, E.
To: Madison, James


                        
                            
                                Hond Sir,
                            
                            
                                
                                    Camden State of Maine
                                
                                Octr 3 1830
                            
                        
                        
                        I have Left Boston a few Days Since with a view of opening an academy, here but finding Little encouragment
                            Shall proceed in a Day or too— Back to Boston I have been much disapointed in not obtaneing my wishes perhaps it is all for
                            the best, your Family has been much abused my Vindication, has given much displeasure, but I heed it not— My persecution
                            has been of a Fowl Black deep nature, which in part induced me to leave Boston— I now most Solemnly Sware I have not
                            received any favors of name or nature from your Family at any time whatever so help me God; but if you could Send me
                            relief, by private conveyance it would be highly exceptible at this time. I wote Some time Since for a Birth under
                            Goverment but have had no answer
                        I have yet by me my manuscrip writings of about three hundred Pages, astronemy, Philosephy, Botany &
                            Divinity, allso a number of drawings of Plants, leaves, Trees & Flowers, which I have a great disire, you could
                            See the whole, as I think they would afford you much pleasure;— all the Letters I have ever wrote you has been of the
                            purest Langage no vulgarity in them if any one has forged my Signature & wrote to the contra I am free from blame
                            I know well the assasind Vilinay which has for a Long Time been leveled against me and have ever been on the alert— It is
                            my long & Studied acquirements they have level’d there Vengence at through me, which I have long despis’d
                            & treated with consumate contempt if you write me under cover address my Letter to James Anderson My warmest
                            regards to you & Family I am most Respy your obt Serv
                        
                        
                            
                                E. Callender
                            
                        
                    